Citation Nr: 1523599	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  08-08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the cervical spine, to include as due to service-connected keloidal acne with scar and recurrent infection.

2.  Entitlement to a disability rating in excess of 30 percent for keloidal acne with scar and recurrent infection. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a March 2007 rating decision of the VA RO in Atlanta, Georgia.  The case is currently under the jurisdiction of the Atlanta RO.

In February 2010, the Veteran presented sworn testimony during a Travel Board hearing in Atlanta, Georgia, which was chaired by a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  The VLJ who held the February 2010 Travel Board hearing is no longer employed at the Board.  In June 2012, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  38 C.F.R. § 20.707 (2014).  He was given 30 days to respond.  To date, the Veteran has not responded to this letter nor requested a new hearing.  


FINDINGS OF FACT

1.  A chronic cervical spine disorder is not shown in service; arthritis of the cervical spine was not diagnosed within a year of service discharge; and, the preponderance of the evidence fails to establish that Veteran's diagnosed arthritis of the cervical spine is the result of a disease or injury during his active duty service or a service-connected disability.

2.  For the entire period on appeal, the Veteran's service-connected keloidal acne with scar and recurrent infection is manifested by no more than four characteristics of disfigurement with no active dermatological conditions, such as folliculitis or infection.


CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability, nor may arthritis of the spine be presumed to be related to active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The criteria for a 50 percent evaluation, but not higher, for keloidal acne with scar and recurrent infection have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7800 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  January 2005, May 2006, and April 2010 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection and an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports and addendum opinions have been associated with the claims file.  The Board notes that the case was previously remanded to obtain the Veteran's Social Security Administration (SSA) records.  However, a February 2013 response from SSA indicated that the Veteran's records had been destroyed and were not available.  Further, a December 2012 statement from the Veteran indicated that his SSA benefits were not related to his service-connected keloidal acne with scarring and recurrent infection or cervical spine arthritis.  VA has fulfilled its duty to obtain relevant records.

The Veteran underwent VA examinations to address his cervical spine arthritis in October 2013 and his neck scarring in February 2005 and October 2013.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

There is no evidence (lay or medical) of any material worsening of the Veteran's skin disability since the October 2013 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

Some discussion of the Veteran's February 2010 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified and information was elicited from the Veteran regarding his skin and cervical spine symptoms.  Notably, the Veteran's testimony regarding outstanding treatment records and contentions regarding the etiology of his cervical spine arthritis triggered the Board's prior remands.

The Board remanded the claims in April 2010, August 2012, August 2013, and May 2014, for additional evidentiary development including obtaining outstanding VA and private treatment and SSA records, scheduling the Veteran for a VA examination, and allowing the Veteran's representative to submit argument.  The AOJ obtained updated VA treatment records and asked the Veteran to identify any outstanding private treatment records.  He did not identify or provide a release for any such records.  VA also attempted to obtain the Veteran's SSA records.  However, these were not available, as detailed above.  The Veteran was informed of this in an April 2013 Formal Finding and letter.  The AOJ also scheduled the Veteran for a VA examination for both disabilities on appeal in October 2013 and sought a statement from his representative in August 2014.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The Veteran's VA treatment records show that he has been diagnosed with arthritis of the cervical spine.  However, a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury/service-connected disability and a medical nexus between the current disability and the in-service disease or injury/service-connected disability.  See Shedden, supra; Caluza, supra; Wallin, supra. 

With regard to the direct service connection claim, a review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with any cervical spine or neck problems, other than his already service-connected skin condition, during his military service.  He does not argue the contrary.  Rather, he believes that his currently diagnosed arthritis of the cervical spine is related to his service-connected neck scarring and treatment related thereto.  As the competent and credible evidence of record is against a finding that the Veteran had an in-service event or injury relating to the cervical spine, the direct service connection claim fails on that basis and any discussion of medical nexus is irrelevant.

With regard to the secondary service connection claim, the Veteran is service-connected for keloidal acne with scar and recurrent infection.  There is also ample evidence establishing a current diagnosis of arthritis of the cervical spine.  The first and second elements of Wallin are met.  

With regard to the remaining element (medical nexus), the Veteran was afforded a VA examination in October 2013.  The examiner concluded that the Veteran's arthritis of the cervical spine was not caused or aggravated by his service-connected neck scarring.  She noted that there was no medical literature to support the conclusion that excision of a skin lesion could be related to the onset of degenerative joint disease decades later.  Rather, she concluded that the Veteran's cervical spine arthritis was an age-related condition.  She further noted that the Veteran's cervical spine degeneration was not even at the level of his excisional scar (superior to the C1 level), rather it was lower on his neck (at the C5/C6 level).  In light of the difference in location, the lack of supporting medical literature, and the decades between the Veteran's inservice surgery and his development of cervical spine arthritis, she was unable to link his current cervical spine arthritis to the service-connected neck scarring.

The remaining medical evidence includes VA treatment records showing neck pain and diagnoses of cervical spine arthritis.  None of these records provides a positive nexus between the Veteran's current cervical spine arthritis and his service-connected neck scarring.  There is simply no medical evidence to link the Veteran's cervical spine arthritis to his service-connected neck scarring.  Without such evidence of a medical nexus, service connection also cannot be granted on a secondary basis.

The Board notes that the Veteran testified at his Board hearing that a physical therapist told him that his inservice radiation treatments destroyed the muscle and tissues in his neck.  See BVA hearing transcript, February 2010, at p. 6.  However, this has not been corroborated by any physical therapist or other healthcare professional.  Further the October 2013 examiner reviewed the entire claims file, including the hearing transcript, and failed to corroborate this theory.  The site of the cervical arthritis and area of the keloid (and related treatment) is again different.  As discussed in detail below, the Veteran himself is not competent to provide such an opinion on the etiology of his cervical spine arthritis.  This testimony is not sufficient to grant service connection.

Consideration has been given to the Veteran's contentions that his cervical spine arthritis is related to his service-connected neck scarring.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences symptoms of cervical spine arthritis, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus.  

Accordingly, the Board finds that the claim of entitlement to service connection for arthritis of the cervical spine must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


B. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected neck scarring has been evaluated as 30 percent disabling under Diagnostic Code 7800.  

The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently amended, effective October 23, 2008.  However, as the Veteran's claim was received in 2004 and this amendment applies to applications for benefits received by VA on or after October 23, 2008, these changes do not apply to the claim currently on appeal.

Under the pre-2008 version of Diagnostic Code 7800, a 30 percent is assigned for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The eight characteristics of disfigurement are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2007).  Unretouched color photographs are to be taken into consideration when evaluation under these criteria.  Id. at Note (3).

The Veteran was first examined in conjunction with his current claim in February 2005.  At that time, the Veteran complained of mild tenderness to palpation.  The examiner observed a scar at the base of the occipital area, measuring approximately 4.5 inches in length and 1.5 inches in width.  He described the scar as a keloid-type formation with no signs of infection, patterned lesions, or limitation of motion.  He did not describe the scar further or specifically discuss the characteristics of disfigurement.

The Veteran was more recently examined in October 2013.  At that time, the Veteran complained of tenderness on palpation around his scar, but it was indistinguishable from other neck muscle tenderness.  The examiner noted that the Veteran's scar was on his posterior occiput and measured 12 cm. by 1 cm. at its widest part.  She observed that the scar had an abnormal woody texture and was somewhat inflexible compared to the adjacent tissue.  However, she also indicated that there was no elevation, depression, adherence to underlying tissue, missing underlying soft tissue, gross distortion or asymmetry of facial features, or visible or palpable tissue loss, and that the scar was well scarified without any sign of atrophy, fissure, formation, or excoriation.  

As the February 2005 examiner did not specifically address the characteristics of disfigurement, the Board finds it is reasonable to consider the October 2013 examiner's findings for the entire period on appeal.  The October 2013 examiner found that the Veteran's scar was at least one-quarter inch wide at its widest part, had an abnormal texture, and was inflexible compared to adjacent tissue.  Although she did not address hypo- or hyper-pigmentation, the Board's review of the unretouched color photographs reveals a color/pigmentation difference.  The scar was only 12cm. by 1 cm. and that this measurement does not meet the six square inch area required for abnormal texture and inflexibility to qualify as a characteristic of disfigurement.  This measurement is inconsistent with the February 2005 examiner's measurement, which does meet the six square inch area requirement, and the Board's review of the photographic evidence.  

Accordingly, and affording the Veteran the full benefit-of-the-doubt, the Board finds that his scar has demonstrated a maximum of four characteristics of disfigurement.  A 50 percent evaluation is warranted for the entire period on appeal.  

The Board has considered whether the Veteran may receive a higher rating under any other applicable diagnostic codes relating to scars and the skin.  However, none of the other diagnostic codes for scars allow for higher than a 50 percent evaluation.  There is also no evidence showing that his area of scarring is manifested by an active dermatological condition, such as dermatitis.  As such, the remaining skin diagnostic codes are not applicable.  An increased rating cannot be assigned under any alternative skin diagnostic codes.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7833 (2007).  

There is also no indication in the medical evidence that the Veteran's scar warranted other than the currently assigned 50 percent disability rating throughout the appeal period.  The assignment of staged ratings is not warranted.  See Hart, supra.

For all the foregoing reasons, a 50 percent rating is appropriate for the entire period on appeal.  The benefit-of-the-doubt doctrine has been applied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's psoriasis disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 50 percent disability rating specifically contemplate the features of his scar, including size, coloration, inflexibility, and abnormal texture.  To the extent that he is claiming arthritis as a condition secondary to his scar, this is being adjudicated separately and has been remanded below.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected scar presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for arthritis of the cervical spine is denied.

Entitlement to a disability rating of 50 percent, but no higher, for keloidal acne with scar and recurrent infection is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


